              Case 1:20-cv-00298-LY Document 35 Filed 05/14/20 Page 1 of 1
                              .                                               .

 1



 2

 3                                UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
 4
                                         AUSTIN DIVISION
 5

 6 DR.  JEROME CORSI and                                   CIVIL ACTION NO. 1:20-CV-00298-LY
     LARRY KLAYMAN,
 7
                    Plaintiffs,
 8
            vs.                                                             ORDER GRANTING
 9                                                                  EQUEST FOR TELEPHONIC
   INFO WARS, LLC, FREE SPEECH                                       STATUS CONFERENCE
10 SYSTEMS, LLC, ALEX E. JONES, DAVID
   JONES, and OWEN SHROYER,
11
                    Defendants.
12

13

14          BE IT REMEMBERED on this           them day of                                 2020, there wa

15   presented to the Court a Request for Telephonic Status Conference, and filings by the other parties

16 The Court, having reviewed the     parties' filings, enters the following order:

17          IT IS ORDERED that a telephonic status conference in this matter shall be held or
                                                             '4,.   C2'7                      ''
18
                                                                                      £4              &
19

20             GNtD this the            iay                           2020.

21

22

23                                                           ELYEE
                                                        TED STA        S   DISTRICT JUDGE
24

25

26

27
